Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
2. Claim 1 is amended. Claims 3-5, 21-49 are canceled. Claims 7, 11, 12, 17-20 are withdrawn.
Claims 1, 2, 6, 8-10, 13-16 are under consideration.
3. It is reiterated in view of Item #7 of the Final Action issued 9/17/2021 and Item #1 of the Non-Final Action issued 1/28/2021 that the species are under consideration include: JQ1; positive transcription elongation factor b activator; HDAC inhibitor; SAHA; herpesvirus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. (new rejection) Claims 1, 2, 9, 13, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1, 2, 9, 13, 15, 16 as submitted 3/15/2022.
Each of the claims is drawn, inherently or explicitly, to any composition comprising ingenol-3-angelate, wherein in combination with any positive transcription elongation factor b activator and/or any HDAC inhibitor, is capable of synergistically reactivating herpesvirus in a subject infected with the virus. Thus, the claims are drawn to compositions comprising or methods of using a genus of positive transcription elongation factor b activators and/or HDAC inhibitors, and having the ability to synergistically reactivate herpesvirus in a subject in combination with ingenol-3-angelate. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the application teaches: that combination of compounds advantageously provides a synergistic effect at inducing reactivation of a latent virus (abstract); including JQ1; SAHA [0010]; a combination of ingenol-3-angelate (PEP005) with one or more additional latency reactivation agents (e.g., JQ1, GSK343, and/or SAHA) and a viral therapy vaccine is capable of synergistically inducing reactivation of the latent virus and increasing an immune response to reactivated virally infected cells [0091]; HDAC inhibitors have been shown to induce reactivation of virally infected latent cells, including herpes simplex virus and HIV [0116].
However, the application does not teach a representative set of species for positive transcription elongation factor b activators and/or HDAC inhibitors wherein a combination of ingenol-3-angelate (PEP005) with one or more of said additional latency reactivation agents and a viral therapy vaccine is capable of synergistically inducing reactivation of latent virus such as herpesvirus.
As far as the teachings in the art, genii such as positive transcription elongation factor b activators and HDAC inhibitors comprise a wide range of structurally distinct and different compounds. For example, Palermo et al. (“RNA Polymerase II Stalling Promoters Nucleosome Occlusion and pTEFb Recruitment to Drive Immortalization by Epstein-Barr Virus,” PLoS Pathogens, 7(10): e1002334 (2011))(See PTO-892: Notice of References Cited) teaches: JQ1 as well as DB and Flavopirodol (abstract); many cellular and viral transactivators recruit and/or activate pTEFb to facilitate high-level gene-specific transcription elongation (p. 2). Michels et al. (“Binding of the 7SK snRNA turns the HEXIM1 protein into a P-TEFb (CDK/cyclin T) inhibitor,” The EMBO Journal 23: 2608-2619 (2004))(See PTO-892: Notice of References Cited) teaches: HEXIM1 association to purified P-TEFb and subsequent CDK9 inhibition (abstract); including wherein point mutations suppress-EFb binding and inhibition (abstract); numerous proteins interact with P-TEFb but two complexes predominate; MAQ1/HEXIM1 (p. 2608). Further, Kim et al. (“Histone deacetylase inhibitors: molecular mechanisms of action and clinical trials as anti-cancer drugs,” Am J Transl Res 3(2):166-179 (2011))(See PTO-892: Notice of References Cited) teaches: wherein HDAC inhibitors are a new class of anti-cancer agents (abstract); the molecular mechanisms underlying the response to HDAC inhibitors are not fully understood (abstract); Class I comprises HDACs 1, 2, 3, and 8; Class II comprises HDACs 4, 5, 6, 7, 9, 10; class III HDACs are composed of seven mammalian sirtuins (SIRT1-7)(p. 166); Table 2 teaches protein substrates including p53, STAT3, AR, E2F1 (p. 169).
In view of the teachings in the art and the disclosure in the specification, there is no apparent common structure to the different positive transcription elongation factor b activators and/or HDAC inhibitors that distinguishes those that are capable of synergistically reactivating herpesvirus in combination with ingenol-3-angelate from those that do not. There is therefore a high level of uncertainty as to which positive transcription elongation factor b activators and/or HDAC inhibitors fall within the scope of the indicated genus of positive transcription elongation factor b activators and/or HDAC inhibitors.
 In view of the fact that the examples provided do not demonstrate possession of such activators and/or inhibitors, and that the application has identified no structure correlating with such activators and/or inhibitors, there is insufficient written description support for the indicated genus of positive transcription elongation factor b activators and/or HDAC inhibitors.
In the present case, applicant has identified positive transcription elongation factor b activators and/or HDAC inhibitors useful in the claimed methods only by function: the ability to synergistically reactivate herpesvirus in combination with ingenol-3-angelate. However, while the application identifies JQ1, HMBA, SAHA as well as a selection including vorinostat, suberoyl bis-hydroxamic acid (SBHA), trichrostatin A (TsA), scriptaid, oxamflatin, givinostat (ITF2357), belinostat (PXD101), droxinostat, CG05/CGO6, valproic acid (VPA), sodium butyrate, apicidin, and combinations thereof, it does not identify a representative sample that synergistically reactivate herpesvirus in combination with ingenol-3-angelate. Thus, the application does not identify species clearly within the claimed genus. 
Nor does the application provide a specific structure of the positive transcription elongation factor b activators and/or HDAC inhibitors within the genus that correlates with the required function. Because there is no identification of structures common to each activator and/or inhibitor, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of positive transcription elongation factor b activators and/or HDAC inhibitors through identification of a structure and function. While all of the activators and/or inhibitors are required to be capable of synergistically reactivating herpesvirus in combination with ingenol-3-angelate, this is not alone sufficient structure to correlate with the function. This is because, as indicated by the variety of distinct activators and/or inhibitors, the mere presence does not demonstrate that such activators and/or inhibitors would be able to synergistically reactivate herpesvirus in combination with ingenol-3-angelate. 
For the reasons above, and in view of the uncertainty as to which positive transcription elongation factor b activators and/or HDAC inhibitors are capable of synergistically reactivating herpesvirus in combination with ingenol-3-angelate, the application has not provided sufficient written description support for the use of the genus of positive transcription elongation factor b activators and/or HDAC inhibitors identified in claim 1. 

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1, 2, 8, 13, 14, 16 were rejected under 35 U.S.C. 103 as being unpatentable over Grue-Sorensen et al. (US20130324600; previously cited) in view of Roizman et al. (US20160089376; previously cited).
Applicant contends: claim 1 is amended to include the technical features of claim 49, which was not rejected over the cited references; neither reference suggests the composition of claim 1.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claim 15 was rejected under 35 U.S.C. 103 as being unpatentable over Grue-Sorensen et al. in view of Roizman et al. as applied to claims 1, 2, 8, 13, 14, 16 above, and further in view of Spector et al. (US20100272752; previously cited).
Applicant contends: Spector et al. does not disclose or suggest the features of claim 1.
In view of the withdrawal of the rejection over Grue-Sorensen et al. in view of Roizman et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Conclusion
7. It is reiterated elected species JQ1, SAHA as recited in the instant claims are free of the prior art of record. Thus, as to the elected species, claims 6, 8, 10, 14 are objected to for depending on rejected claims.
8. It is reiterated that claims 1-9 of U.S. Patent No. 10376486 still recite retrovirus (non-elected species as recited in claim 1). 
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648